Name: 95/503/EC: Council Decision of 27 November 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1995-12-02

 Avis juridique important|31995D050395/503/EC: Council Decision of 27 November 1995 appointing an alternate member of the Committee of the Regions Official Journal L 289 , 02/12/1995 P. 0044 - 0044COUNCIL DECISION of 27 November 1995 appointing an alternate member of the Committee of the Regions (95/503/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat as an alternate member of the Committee has become vacant following the resignation of Mr Dietrich Kassmann, notified to the Council on 14 September 1995; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Axel Endlein is hereby appointed an alternate member of the Committee of the Regions in place of Mr Dietrich Kassmann for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 27 November 1995. For the Council The President P. SOLBES MIRA